
	
		II
		112th CONGRESS
		1st Session
		S. 1222
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 31, United States Code, to require
		  accountability and transparency in Federal spending, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Accountability and
			 Transparency Act of 2011 or the DATA Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Accountability and Transparency in Federal
				Spending
				Sec. 101. General requirements for accountability and
				transparency in Federal spending.
				Sec. 102. Data standardizaton for accountability and
				transparency in Federal spending.
				Sec. 103. General provisions and deadlines for accountability
				and transparency in Federal spending.
				TITLE II—Federal Accountability and Spending Transparency
				Board
				Sec. 201. Federal Accountability and Spending Transparency
				Board.
				Sec. 202. Conforming amendment relating to compensation of
				Chairperson.
				Sec. 203. Amendments and repeal of Recovery Accountability and
				Transparency Board.
				TITLE III—Additional Provisions
				Sec. 301. Classified information.
				Sec. 302. Paperwork Reduction Act exemption.
				Sec. 303. Matching program.
				Sec. 304. Transfer of Consolidated Federal Funds
				Report.
				Sec. 305. Repeal of Federal Funding Accountability and
				Transparency Act of 2006.
				Sec. 306. Effective date.
			
		3.DefinitionsIn this Act:
			(1)The term Board means the
			 Federal Accountability and Spending Transparency Board established under
			 subchapter III of chapter 36 of title 31, United States Code, as added by this
			 Act.
			(2)The term Executive agency
			 has the meaning provided by section 105 of title 5, United States Code, except
			 the term does not include the Government Accountability Office.
			IAccountability and
			 Transparency in Federal Spending
			101.General
			 requirements for accountability and transparency in Federal spending
				(a)In
			 generalSubtitle III of title
			 31, United States Code, is amended by inserting after chapter 35 the following
			 new chapter:
					
						36Accountability
				and Transparency in Federal Spending
							
								SUBCHAPTER I—Reporting
				  Requirements
								Sec.
								3601. Definitions.
								3602. Recipient reporting
				  requirement.
								3603. Agency reporting
				  requirement.
								3604. Exemptions from recipient
				  reporting requirement.
								SUBCHAPTER II—Data
				  standardization
								3611. Data standardization for reporting
				  information.
								3612. Full disclosure of information.
								3613. Federal accountability portal.
								3614. Agency responsibilities.
								3615. Office of Management and Budget
				  responsibilities.
								3616. Treasury responsibilities.
								SUBCHAPTER III—Federal Accountability
				  and Spending Transparency Board
								3621. Establishment.
								3622. Composition of the board.
								3623. Functions.
								3624. Powers.
								3625. Employment, personnel, and related
				  authorities.
								3626. Rulemaking authority.
								3627. Transfer of certain personnel.
								3628. Authorization and availability of
				  appropriations.
								SUBCHAPTER IV—General
				  provisions
								3641. Effective date.
								3642. Sunset.
							
							IReporting
				Requirements
								3601.DefinitionsIn this chapter:
									(1)RecipientThe
				term recipient means—
										(A)any person that
				receives Federal funds pursuant to a Federal award, either directly or as a
				subcontractor or subgrantee; and
										(B)any State, local,
				or tribal government that receives Federal funds pursuant to a Federal award,
				either directly or as a subcontractor or subgrantee.
										(2)Federal
				awardThe term Federal award means Federal financial
				assistance and expenditures that—
										(A)include grants,
				subgrants, loans, awards, cooperative agreements, and other forms of financial
				assistance; and
										(B)include contracts,
				subcontracts, purchase orders, task orders, delivery orders, blanket purchase
				agreements, schedule orders, and other transactions.
										(3)Federal
				fundsThe term Federal funds means any funds that
				are made available to an Executive agency through Federal
				appropriations.
									(4)BoardThe
				term Board means the Federal Accountability and Spending
				Transparency Board established under subchapter III of this chapter.
									(5)ChairpersonThe
				term Chairperson means the Chairperson of the Federal
				Accountability and Spending Transparency Board.
									(6)Executive
				agencyThe term Executive agency has the meaning
				provided by section 105 of title 5, except the term does not include the
				Government Accountability Office.
									3602.Recipient
				reporting requirement
									(a)RequirementEach
				recipient shall report each receipt and use of Federal funds pursuant to a
				Federal award to the Board.
									(b)Characteristics
				of reports
										(1)Frequency of
				reports
											(A)In
				generalThe Board shall designate the frequency of reports to be
				submitted by recipients under subsection (a), but the frequency shall not be
				less than once each quarter.
											(B)Continuous or
				automatic reportingTo the extent practicable, the Board shall
				require continuous or automatic reporting for compliance with this
				section.
											(2)Content of
				reportsEach report submitted by a recipient under subsection (a)
				shall contain—
											(A)an identification
				of the recipient, including the recipient’s name and location, with location
				information provided in proper United States Postal Service standardized
				format, including ZIP+4, or proper international postal service standardized
				format where applicable;
											(B)an identification
				of the Executive agency;
											(C)an identification
				of the Federal award;
											(D)if applicable, an
				identification of the program pursuant to which the Federal award was
				awarded;
											(E)the total amount
				of Federal funds received from that Executive agency;
											(F)the amount of
				Federal funds that were expended or obligated to projects or activities;
											(G)a detailed list of
				all projects or activities for which Federal funds were expended or obligated;
				and
											(H)additional
				information such as performance and results that is reasonably related to the
				receipt and use of Federal funds as the Board shall require.
											(3)Use of data
				standardsThe reports submitted under this section shall use the
				common data elements and data reporting standards designated by the Board under
				section 3611.
										(c)Guidance by
				boardThe Board shall issue guidance to recipients on compliance
				with this section.
									(d)RegistrationRecipients
				required to report information under subsection (a) shall register with the
				Central Contractor Registration database or complete such other registration
				requirements as the Board shall require.
									3603.Agency
				reporting requirement
									(a)RequirementEach
				Executive agency shall report all obligations and expenditures of Federal funds
				to the Board.
									(b)Characteristics
				of reports
										(1)Frequency of
				reports
											(A)In
				generalThe Board shall designate the frequency of reports to be
				submitted by agencies under subsection (a), but the frequency shall not be less
				than once each quarter.
											(B)Continuous or
				automatic reportingTo the extent practicable, the Board shall
				require continuous or automatic reporting for compliance with this
				section.
											(2)Content of
				report
											(A)The Board shall
				designate the content of reports to be submitted by agencies under subsection
				(a).
											(B)To the extent
				practicable, the Board shall permit agencies to comply with subsection (a) by
				submitting the same information that they submit or contribute for other
				governmentwide reporting requirements, including the following:
												(i)For information
				about Federal awards—
													(I)the Federal
				assistance awards data system established pursuant to section 6102a of title
				31, United States Code;
													(II)the Federal
				procurement data system established pursuant to section 1122(a)(4) of title 41,
				United States Code;
													(III)the common
				application and reporting system established pursuant to section 6 of the
				Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101
				note); or
													(IV)such systems as
				may be established to replace or supplement the systems identified in this
				clause.
													(ii)For information
				about internal expenditures and accounting, the Federal Agencies’ Centralized
				Trial-Balance Systems (FACTS I and FACTS II), the Governmentwide Financial
				Report System (GFRS), the Intragovernmental Fiduciary Confirmation System
				(IFCS), or such systems as may be established to replace or supplement such
				systems.
												(3)Use of data
				standardsThe reports submitted under this section shall use the
				common data elements and data reporting standards designated by the Board under
				section 3611.
										(4)Information also
				subject to recipient reporting requirementIn complying with this
				section, each Executive agency shall identify, to the extent practicable,
				Federal awards made by the agency that are subject to the recipient reporting
				requirement of section 3602 so that information reported by recipients and
				information reported by the agency can be directly compared.
										(c)Guidance by
				boardThe Board shall issue guidance to agencies on compliance
				with this section.
									(d)Board To monitor
				complianceThe Board shall regularly report to Congress on each
				Executive agency’s compliance with this section, including the timeliness,
				completeness, accuracy, and interoperability of the data submitted by each
				Executive agency. The Board shall make these reports publicly available
				contemporaneously online.
									3604.Exemptions
				from recipient reporting requirement
									(a)ExemptionA
				recipient is exempt from the reporting requirement of section 3602 with respect
				to funds received pursuant to a Federal award if—
										(1)the recipient is
				an individual;
										(2)the total amount
				of Federal funds received by the recipient does not exceed $100,000 in the
				current calendar year or fiscal year; or
										(3)no transaction in
				which the recipient has received Federal funds during the current calendar year
				or fiscal year has exceeded $24,999.
										(b)Authority To
				grant additional exemptionsThe Board may grant additional
				exemptions under this section for classes or categories of
				recipients.
									.
				(b)Clerical
			 amendmentThe table of chapters at the beginning of subtitle III
			 of title 31, United States Code, is amended by inserting after the item
			 relating to chapter 35 the following new item:
					
						
							36.Transparency and Accountability in Federal
				  Spending3601.
						
						.
				102.Data
			 standardizaton for accountability and transparency in Federal
			 spendingChapter 36 of title
			 31, United States Code, as added by section 101, is amended by adding at the
			 end the following new subchapter:
				
					IIData
				Standardization
						3611.Data
				standardization for reporting information
							(a)Common data
				elements
								(1)RequirementThe
				Board shall, by rule, designate common data elements, such as codes,
				identifiers, and fields, for information required to be reported by recipients
				or agencies under this chapter.
								(2)Characteristics
				of common data elementsThe common data elements designated under
				paragraph (1) shall, to the extent practicable, be nonproprietary.
								(3)Existing common
				data elementsIn designating common data elements under this
				subsection, the Board shall, to the extent practicable, incorporate the
				following:
									(A)Common data
				elements developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization.
									(B)Common data elements developed and
				maintained by intragovernmental partnerships, such as the National Information
				Exchange Model.
									(C)Common data elements developed and
				maintained by Federal entities with authority over contracting and financial
				assistance, such as the Federal Acquisition Regulatory Council.
									(D)Common data elements developed and
				maintained by accounting standards organizations.
									(b)Data reporting
				standards
								(1)RequirementThe
				Board shall, by rule, designate data reporting standards to govern the
				reporting required to be performed by recipients and agencies under this
				title.
								(2)Characteristics
				of data reporting standardsThe data reporting standards required
				by paragraph (1) shall, to the extent practicable—
									(A)incorporate a
				widely accepted, nonproprietary, searchable, platform-independent
				computer-readable format;
									(B)be consistent with
				and implement applicable accounting principles; and
									(C)be capable of
				being continually upgraded as necessary.
									(3)Existing data
				reporting standardsIn designating reporting standards under this
				subsection, the Board shall, to the extent practicable, incorporate existing
				nonproprietary standards, such as the eXtensible Business Reporting Language
				(XBRL).
								3612.Full disclosure of
				information
							(a)RequirementThe
				Board shall publish online all information submitted by recipients and agencies
				pursuant to sections 3602 and 3603.
							(b)Aggregation of
				information that is exempt from recipient reporting
				requirementThe Board shall publish, online and in the aggregate,
				information that is exempt from recipient reporting under section 3604 but that
				is reported by an Executive agency under section 3606 in the aggregate.
							(c)Compliance with
				open data principles and best practicesTo the extent
				practicable, the Board shall publish data under this section in a manner that
				complies with applicable principles and best practices in the private sector
				for the publication of open government data.
							(d)Online
				publication
								(1)In
				generalThe Board shall, in accordance with this section and
				section 204 of the E–Government Act of 2002 (44 U.S.C. 3501 note), establish
				and maintain one or more websites for the publication of data required to be
				published online under this section.
								(2)Purpose of
				website or websitesThe website or websites established and
				maintained under this subsection shall serve as a public portal for Federal
				financial information, including information concerning all Federal awards and
				information concerning the expenditure of all Federal funds.
								(3)Content and
				function of website or websitesThe Board shall ensure that the
				website or websites established and maintained under this subsection:
									(A)Makes available
				all information published under subsection (a) in a reasonably timely
				manner.
									(B)Makes available
				all information published under subsection (a) in its original format.
									(C)Makes available
				all information published under subsection (a) without charge, license, or
				registration requirement.
									(D)Permits all
				information published under subsection (a) to be searched and
				aggregated.
									(E)Permits all
				information published under subsection (a) to be downloaded in bulk.
									(F)To the extent
				practicable, disseminates information published under subsection (a) via
				automatic electronic means.
									(G)To the extent
				practicable, permits information published under subsection (a) to be freely
				shared by the public, such as by social media.
									(H)To the extent
				practicable, uses permanent uniform resource locators for information published
				under subsection (a).
									(I)Provide an
				opportunity for the public to provide input about the usefulness of the site
				and recommendations for improvements.
									(e)New
				technologiesNotwithstanding any other provision in this section,
				the Board may comply with the requirements of this section using such new
				technologies as may replace websites for data publication and
				dissemination.
							(f)Transfer of
				functions of usaspending.govThe Board and the Office of
				Management and Budget shall transfer the functions of USASpending.gov to the
				website or websites established under this section.
							3613.Federal
				accountability portal
							(a)RequirementThe
				Board shall establish and maintain an integrated Internet-based system,
				consisting of one or more websites and to be known as a Federal
				accountability portal, to carry out the functions described in
				subsection (b).
							(b)FunctionsThe
				Federal accountability portal shall be designed and operated to carry out the
				following functions:
								(1)Combine
				information submitted by recipients and agencies under sections 3602 and 3603
				with other compilations of information, such as Government databases and other
				proprietary and nonproprietary databases.
								(2)Permit Executive agencies to verify the
				eligibility of recipients to receive Federal funds.
								(3)Permit Executive
				agencies, Inspectors General, and law enforcement agencies to track Federal
				awards and recipients to find waste, fraud, and abuse.
								(c)Guidance by
				boardThe Board shall issue guidance on the use of and access to
				the Federal accountability portal.
							3614.Agency
				responsibilities
							(a)RequirementAs
				a condition of receipt of Federal funds of an Executive agency pursuant to any
				Federal award, the Executive agency shall require any recipient of such funds
				to provide the information required under section 3602.
							(b)Penalties for
				recipients’ noncompliance
								(1)In
				generalThe head of an Executive agency may impose a civil
				penalty in an amount not more than $250,000 on a recipient of Federal funds
				from that Executive agency that does not provide the information required under
				section 3602 or provides information that contains a material omission or
				misstatement.
								(2)NonpreclusionThe
				imposition of a civil penalty under this subsection does not preclude any other
				criminal or civil statutory, common law, or administrative remedy that is
				available by law to the United States or any other person. Any amounts received
				from a civil penalty under this subsection shall be deposited in the Treasury
				of the United States to the credit of the appropriation or appropriations from
				which the award is made.
								(3)NotificationThe
				head of an Executive agency shall provide a written notification to a recipient
				that fails to provide the information required under section 3602 or provides
				information that contains a material omission or misstatement. Such
				notification shall provide the recipient with information on how to comply with
				the requirements of section 3602 and notice of the penalties for failing to do
				so. The head of the Executive agency may not impose a civil penalty under
				paragraph (1) until 30 days after the date of the notification.
								(c)Compliance with
				board guidanceExecutive agencies shall comply with the
				instructions and guidance issued by the Board under this Act.
							(d)Information and
				assistance
								(1)In
				generalUpon request of the Board for information or assistance
				from any Executive agency or other entity of the Federal Government, the head
				of such entity shall, insofar as is practicable and not in contravention of any
				existing law, furnish such information or assistance to the Board, or an
				authorized designee.
								(2)Report of
				refusalsWhenever information or assistance requested by the
				Board is, in the judgment of the Board, unreasonably refused or not provided,
				the Board shall report the circumstances to Congress.
								(e)Use of data
				standardsAfter the Board designates any common data element or
				data reporting standard under section 3611, each Executive agency shall issue
				guidance that requires every recipient of Federal funds under any of its
				Federal awards to use that common data element or data reporting standard for
				any information reported to that Executive agency to which the common data
				element or data reporting standard is applicable.
							3615.Office of
				Management and Budget responsibilitiesAfter the Board designates any common data
				element or data reporting standard under section 3611, the Director of the
				Office of Management and Budget shall issue guidance that requires Executive
				agencies to use that common data element or data reporting standard for any
				information reported by Executive agencies to the Office of Management and
				Budget to which the common data element or data reporting standard is
				applicable.
						3616.Treasury
				responsibilitiesAfter the
				Board designates any common data element or data reporting standard under
				section 3611, the Secretary of the Treasury shall issue guidance that requires
				Executive agencies to use that common data element or data reporting standard
				for any information reported by Executive agencies to the Department of the
				Treasury to which the common data element or data reporting standard is
				applicable.
						.
			103.General
			 provisions and deadlines for accountability and transparency in Federal
			 spending
				(a)Effective
			 dateChapter 36 of title 31,
			 United States Code, as added by section 101, is further amended by adding at
			 the end the following new subchapter:
					
						IVGeneral
				Provisions
							3641.Effective
				dateThis chapter takes effect
				on October 1,
				2011.
							.
				(b)Deadlines for
			 implementation
					(1)Board
			 deadlinesWithin 180 days
			 after the effective date of this Act, the Board shall—
						(A)issue guidance
			 under sections 3602(c) and 3603(c) of title 31, United States Code, as added by
			 this Act;
						(B)designate common
			 data elements under section 3611(a) of such title and data reporting standards
			 under section 3611(b) of such title, as so added; and
						(C)establish one or
			 more websites under section 3612(d) of such title, as so added.
						(2)Agency and
			 department deadlines
						(A)Within one year
			 after the effective date of this Act, each Executive agency shall implement
			 section 3614(a) of title 31, United States Code, as added by this Act.
						(B)Within two years
			 after the Board designates any common data element or data reporting standard
			 under section 3611(a) of such title, as so added—
							(i)each Executive
			 agency shall issue guidance under section 3614(e) of such title, as so
			 added;
							(ii)the Director of
			 the Office of Management and Budget shall issue guidance under section 3615 of
			 such title, as so added; and
							(iii)the Secretary of
			 the Treasury shall issue guidance under section 3616 of such title, as so
			 added.
							IIFederal
			 Accountability and Spending Transparency Board
			201.Federal
			 Accountability and Spending Transparency BoardChapter 36 of title 31, United States Code,
			 as added by section 101, is further amended by inserting after subchapter II
			 the following new subchapter:
				
					IIIFederal
				Accountability and Spending Transparency Board
						3621.Establishment
							(a)EstablishmentThere is established the Federal
				Accountability and Spending Transparency Board as an independent agency in the
				Executive Branch.
							(b)Functions and
				powers transferred
								(1)Functions
				transferredExcept as provided in this section, there are
				transferred to the Board all functions of the Recovery Accountability and
				Transparency Board.
								(2)Powers,
				authorities, rights, and dutiesThe Federal Accountability and Spending
				Transparency Board shall succeed to all powers, authorities, rights, and duties
				that were vested in the Recovery Accountability and Transparency Board on the
				day before the effective date of this Act.
								3622.Composition of
				the board
							(a)Chairperson
								(1)In
				generalThere is a Chairperson of the Board, who shall be
				appointed by the President, by and with the advice and consent of the
				Senate.
								(2)Head of
				boardThe Chairperson is the head of the Board and shall have
				direction, authority, and control over it.
								(3)Commission
				establishedWhen a vacancy
				occurs in the office of Chairperson of the Board, a commission is established
				to recommend individuals to the President for appointment to the vacant office.
				The commission shall be composed of—
									(A)the Speaker of the
				House of Representatives;
									(B)the President pro
				tempore of the Senate;
									(C)the majority and
				minority leaders of the House of Representatives and the Senate; and
									(D)the chairmen and
				ranking minority members of the Committee on Homeland Security and Governmental
				Affairs of the Senate and the Committee on Oversight and Government Reform of
				the House of Representatives.
									(4)RecommendationsA
				commission established because of a vacancy in the office of the Chairperson
				shall recommend at least three individuals. The President may ask the
				commission to recommend additional individuals.
								(5)TermThe term of service of the Chairperson of
				the Board shall be 5 years, but the Chairperson may serve after the expiration
				of the Chairperson’s term until a successor has taken office.
								(6)Limitation on
				termsNo person may serve as the Chairperson of the Board for
				more than 2 terms, whether or not such terms of service are consecutive.
								(7)CompensationAn individual appointed as Chairperson
				under paragraph (1) shall be compensated at the rate of basic pay prescribed
				for level III of the Executive Schedule under section 5314 of title 5, United
				States Code.
								(b)MembersThe
				members of the Board shall include—
								(1)the Inspectors
				General of the Department of Agriculture, the Department of Defense, the
				Department of Education, the Department of Energy, the Department of Health and
				Human Services, the Department of Homeland Security, the Department of
				Transportation, and the Department of the Treasury;
								(2)the Deputy
				Secretaries of the Department of Agriculture, the Department of Education, the
				Department of Energy, the Department of Health and Human Services, the
				Department of Transportation, and the Department of the Treasury, the Chief
				Management Officer of the Department of Defense, and the Undersecretary for
				Management of the Department of Homeland Security; and
								(3)the Controller of
				the Office of Management and Budget and the Deputy Director for Management of
				the Office of Management and Budget.
								3623.Functions
							(a)In
				generalThe Board shall—
								(1)be responsible for
				the collection, storage, and public disclosure of information about Federal
				spending;
								(2)serve as the
				authoritative government source for the information about Federal spending that
				it collects; and
								(3)coordinate and
				conduct oversight of Federal funds in order to prevent fraud, waste, and
				abuse.
								(b)Specific
				functionsThe functions of the Board shall include each of the
				following:
								(1)Receiving,
				storing, and publicly disseminating all of the information that is reported to
				it under this Act.
								(2)Reviewing whether
				reporting under section 3602 meets applicable standards and specifies the
				purpose of the Federal award and measures of performance.
								(3)Auditing,
				investigating, or reviewing Federal funds to determine whether fraud, wasteful
				spending, poor contract or grant management, or other abuses are occurring and
				referring matters it considers appropriate for further investigation to the
				inspector general for the Executive agency that disbursed the Federal
				funds.
								(4)Regularly auditing
				the quality of the data submitted to it under sections 3602 and 3603.
								(5)Standardizing
				common data elements and data reporting standards to foster transparency and
				accountability for Federal spending, as required by section 3611.
								(6)Reviewing whether
				there are appropriate mechanisms for interagency collaboration relating to
				Federal funds, including coordinating and collaborating to the extent
				practicable with the Inspectors General Council on Integrity and Efficiency
				established by the Inspector General Reform Act of 2008 (Public Law
				110–409).
								(c)Report
				requirements
								(1)Reports
									(A)Regular reports
				on data quality auditsThe Board shall regularly submit to the
				President and Congress reports on its audits of the quality of the data
				submitted to it under sections 3602 and 3603.
									(B)Semi-annual
				reports on activitiesThe Board shall submit semi-annual reports
				to the President and Congress, summarizing the activities and findings of the
				Board and the findings of inspectors general of Executive agencies.
									(C)Report on
				savingsNot later than five years after the effective date of
				this Act, the Board shall submit to the President, Congress, and the
				Comptroller General of the United States a report containing estimates of the
				direct and indirect cost savings to the Treasury achieved as a result of the
				Board’s activities.
									(2)Public
				availabilityThe Board shall make all reports submitted under
				paragraph (1) publicly available contemporaneously online.
								(3)GAO
				evaluationUpon receipt of the report submitted by the Board
				under paragraph (1)(C), the Comptroller General shall conduct an evaluation of
				the report and submit the evaluation to Congress within six months after
				receipt of the report, with such findings and recommendations as the
				Comptroller General considers appropriate.
								(d)Recommendations
								(1)In
				generalThe Board shall make recommendations to Executive
				agencies on measures to prevent fraud, waste, and abuse relating to Federal
				funds.
								(2)Responsive
				reportsNot later than 30 days after receipt of a recommendation
				under paragraph (1), an Executive agency shall submit a report to the
				President, the congressional committees of jurisdiction, and the Board on
				whether the Executive agency agrees or disagrees with the recommendations and
				any actions the Executive agency will take to implement the recommendations.
				The Board shall make all reports submitted to it under this paragraph publicly
				available contemporaneously online.
								3624.Powers
							(a)In
				generalThe Board shall conduct audits, investigations, and
				reviews of spending of Federal funds and coordinate on such activities with the
				inspectors general of the relevant Executive agency to avoid duplication and
				overlap of work.
							(b)Audits and
				reviewsThe Board may—
								(1)conduct its own
				independent audits, investigations, and reviews relating to Federal funds;
				and
								(2)collaborate on
				audits, investigations, and reviews relating to Federal funds with any
				inspector general of an Executive agency.
								(c)Authorities
								(1)Audits,
				investigations, and reviewsIn conducting audits, investigations,
				and reviews, the Board shall have the authorities provided under section 6 of
				the Inspector General Act of 1978 (5 U.S.C. App.). Additionally, the Board may
				issue subpoenas to compel the testimony of persons who are not Federal officers
				or employees and may enforce such subpoenas in the same manner as provided for
				inspector general subpoenas under section 6 of the Inspector General Act of
				1978 (5 U.S.C. App.).
								(2)Standards and
				guidelinesThe Board shall carry out the powers under paragraphs
				(1) and (2) in accordance with section 4(b)(1) of the Inspector General Act of
				1978 (5 U.S.C. App.).
								(d)ContractsThe
				Board may enter into contracts to enable the Board to discharge its duties
				under this subtitle, including contracts and other arrangements for audits,
				studies, analyses, and other services with public agencies and with private
				persons, and make such payments as may be necessary to carry out the duties of
				the Board.
							(e)Transfer of
				fundsThe Board may transfer funds appropriated to the Board for
				expenses to support administrative support services and audits, reviews, or
				other activities related to oversight by the Board of covered funds to any
				office of inspector general, the Office of Management and Budget, and the
				General Services Administration.
							3625.Employment,
				personnel, and related authorities
							(a)Selection of
				executive directorOn behalf of the Board, the Chairperson shall
				appoint an Executive Director who shall be the chief executive officer of the
				Board and who shall carry out the functions of the Board subject to the
				supervision and direction of the Board. The position of Executive Director
				shall be a career reserved position in the Senior Executive Service, as that
				position is defined under section 3132 of title 5, United States Code.
							(b)Administrative
				supportThe General Services Administration shall provide the
				Board with administrative support services, including the provision of office
				space and facilities.
							3626.Rulemaking
				authorityThe Board shall
				promulgate regulations to carry out this chapter.
						3627.Transfer of
				certain personnel
							(a)Recovery
				accountability and transparency board employeesThe Chairperson
				or Executive Director, or both, shall identify employees of the Recovery
				Accountability and Transparency Board for transfer to the Board, and such
				identified employees shall be transferred to the Board for employment.
							(b)Pay
								(1)Except as provided
				in paragraph (2), each transferred employee shall, during the 2-year period
				beginning on the effective date of this Act, receive pay at a rate equal to not
				less than the basic rate of pay (including any geographic differential) that
				the employee received during the pay period immediately preceding the date of
				transfer.
								(2)Paragraph (1) does
				not limit the right of the Board to reduce the rate of basic pay of a
				transferred employee for cause, for unacceptable performance, or with the
				consent of the employee.
								(3)Paragraph (1)
				applies to a transferred employee only while that employee remains employed by
				the Board.
								3628.Authorization and
				availability of appropriations
							(a)Authorization of
				appropriationsThere is authorized to be appropriated $51,000,000
				for each of fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018 to carry
				out the functions of the Board.
							(b)Availability of
				appropriationsIf the Recovery Accountability and Transparency
				Board has unobligated appropriations as of the effective date of this chapter,
				such appropriations shall remain available to the Board until September 30,
				2015.
							.
			202.Conforming
			 amendment relating to compensation of ChairpersonSection 5314 of title 5, United States Code,
			 is amended by adding at the end the following new item:
				
					Chairperson of the Federal Accountability
				and Spending Transparency
				Board.
					.
			203.Amendments and
			 repeal of Recovery Accountability and Transparency Board
				(a)Conforming
			 amendment to name of BoardSection 1501(a)(2) of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 287) is amended by
			 striking Recovery Accountability and Transparency Board and
			 inserting Federal Accountability and Spending Transparency
			 Board.
				(b)Conforming
			 amendments to subtitle B of Public Law 111–5Subtitle B of such
			 Act is amended by striking sections 1521, 1522, 1525(a), and 1529.
				(c)Repeal of
			 subtitle B of Public Law 111–5Effective on October 1, 2013,
			 subtitle B of such Act is repealed.
				(d)References in
			 federal law to boardOn and after the effective date of this Act,
			 any reference in Federal law to the Recovery Accountability and Transparency
			 Board is deemed to be a reference to the Federal Accountability and Spending
			 Transparency Board.
				IIIAdditional
			 Provisions
			301.Classified
			 informationNothing in this
			 Act or the amendments made by this Act shall be construed to require the
			 disclosure of classified information.
			302.Paperwork
			 Reduction Act exemptionSection 3518(c) of title 44, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraph
			 (3);
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Notwithstanding paragraph (3), this
				subchapter shall not apply to the collection of information during the conduct
				of any audit, investigation, inspection, evaluation, or other review conducted
				by the Federal Accountability and Spending Transparency Board, the Council of
				Inspectors General on Integrity and Efficiency, or any Federal office of
				Inspector General, including any office of Special Inspector
				General.
						.
				303.Matching
			 programSection 6(a) of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (8),
			 by striking and;
				(2)by redesignating
			 paragraph (9) as paragraph (10); and
				(3)by inserting after
			 paragraph (8) the following new paragraph:
					
						(9)notwithstanding subsections (o), (p), (q),
				(r), and (u) of section 552a of title 5, United States Code, to compare,
				through a matching program (as defined in such section), any Federal records
				with other Federal or non-Federal records, while conducting an audit,
				investigation, inspection, evaluation, or other review authorized under this
				Act to identify weaknesses that may lead to fraud, waste, or abuse and to
				detect improper payments and fraud;
				and
						.
				304.Transfer of
			 Consolidated Federal Funds Report
				(a)Transfer of
			 functionsThe Federal Accountability and Transparency Board and
			 the Secretary of Commerce shall transfer the functions of the Consolidated
			 Federal Funds Report to the website or websites established under section 3612
			 of title 31, United States Code, as added by this Act.
				(b)InformationThe
			 Board shall ensure that the website or websites established under such section
			 3612 permits users to determine the following information:
					(1)For each fiscal
			 year, the total amount of Federal funds that were obligated in each State,
			 county or parish, congressional district, and municipality of the United
			 States.
					(2)For each fiscal
			 year, the total amount of Federal funds that were actually expended in each
			 State, county or parish, congressional district, and municipality of the United
			 States.
					(c)Conforming
			 repeals of superseded provisionsChapter 62 of subtitle V of
			 title 31, United States Code, is repealed. The item relating to that chapter in
			 the table of chapters at the beginning of subtitle V of such title is
			 repealed.
				305.Repeal of
			 Federal Funding Accountability and Transparency Act of 2006The Federal Funding Accountability and
			 Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) is
			 repealed.
			306.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on October 1, 2011.
			
